Myers, J.
This was an action by appellee to foreclose an alleged street assessment lien against appellant’s property situated on Wabash street in the city of Michigan City. From a judgment and decree of foreclosure appellant appeals to this court and has here assigned error presenting the same questions which this- court considered and decided adversely to appellee in the case of Zorn v. Warren-Scharf Asphalt Pav. Co. (1908), 42 Ind. App. 213, and upon the authority of that case the judgment in this case is reversed.